Exhibit 10.34

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

As a condition of my becoming employed by, or continuing employment with,
Interactive Data Corporation, a Delaware corporation (the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:

 

  Section 1. Confidential Information.

(a) Company Group Information. I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect parents and subsidiaries (collectively, the “Company Group”) and
that my employment with the Company shall bring me into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, I agree, at all times during the term of my employment with the
Company and for the ten (10) year period following my termination of my
employment with the Company Group for any reason, to hold in confidence, and not
to use, except for the benefit of the Company Group, or to disclose to any
person, firm, corporation, or other entity without written authorization of the
Company, any Confidential Information that I obtain or create. I further agree
not to make copies of such Confidential Information except as authorized by the
Company. I understand that “Confidential Information” means information that the
Company Group has developed, acquired, created, compiled, discovered, or owned
or will develop, acquire, create, compile, discover, or own, that has value in
or to the business of the Company Group that is not generally known and that the
Company wishes to maintain as confidential. I understand that Confidential
Information includes, but is not limited to, any and all non-public information
that relates to the actual or anticipated business and/or products, research, or
development of the Company, or to the Company’s technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s products or services and markets, customer
lists, and customers (including, but not limited to, customers of the Company on
whom I called or with whom I may become acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property. Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and widely known through no unauthorized
disclosure by me or others who were under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any governmental or judicial authority; provided, however, that in
such event I will give the Company prompt written notice thereof so that the
Company Group may seek an appropriate protective order and/or waive in writing
compliance with the confidentiality provisions of this Confidentiality,
Non-Interference, and Invention Assignment Agreement (the “Non-Interference
Agreement”).

(b) Former Employer Information. I represent that my performance of all of the
terms of this Non-Interference Agreement as an employee of the Company has not
breached and will not breach any agreement to keep in confidence proprietary
information,



--------------------------------------------------------------------------------

knowledge, or data acquired by me in confidence or trust prior or subsequent to
the commencement of my employment with the Company, and I will not disclose to
any member of the Company Group, or induce any member of the Company Group to
use, any developments, or confidential or proprietary information or material I
may have obtained in connection with employment with any prior employer in
violation of a confidentiality agreement, nondisclosure agreement, or similar
agreement with such prior employer.

 

  Section 2. Developments.

(a) Developments Retained and Licensed. I have attached hereto, as Schedule A, a
list describing with particularity all developments, original works of
authorship, developments, improvements, and trade secrets that I can demonstrate
were created or owned by me prior to the commencement of my employment
(collectively referred to as “Prior Developments”), which belong solely to me or
belong to me jointly with another, that relate in any way to any of the actual
or proposed businesses, products, or research and development of any member of
the Company Group, and that are not assigned to the Company hereunder, or if no
such list is attached, I represent that there are no such Prior Developments.
If, during any period during which I perform or performed services for the
Company Group both before or after the date hereof (the “Assignment Period”),
whether as an officer, employee, director, independent contractor, consultant,
or agent, or in any other capacity, I incorporate (or have incorporated) into a
Company Group product or process a Prior Development owned by me or in which I
have an interest, I hereby grant the Company, and the Company Group shall have,
a non-exclusive, royalty-free, irrevocable, perpetual, transferable worldwide
license (with the right to sublicense) to make, have made, copy, modify, make
derivative works of, use, sell, and otherwise distribute such Prior Development
as part of or in connection with such product or process.

(b) Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or have solely or jointly conceived
or developed or reduced to practice, or have caused or may cause to be conceived
or developed or reduced to practice, during the Assignment Period, whether or
not during regular working hours, provided they either (i) relate at the time of
conception, development or reduction to practice to the business of any member
of the Company Group, or the actual or anticipated research or development of
any member of the Company Group; (ii) result from or relate to any work
performed for any member of the Company Group; or (iii) are developed through
the use of equipment, supplies, or facilities of any member of the Company
Group, or any Confidential Information, or in consultation with personnel of any
member of the Company Group (collectively referred to as “Developments”). I
further acknowledge that all Developments made by me (solely or jointly with
others) within the scope of and during the Assignment Period are “works made for
hire” (to the greatest extent permitted by applicable law) for which I am, in
part, compensated by my salary, unless regulated otherwise by law, but that, in
the event any such Development is deemed not to be a work made for hire, I
hereby assign to the Company, or its designee, all my right, title, and interest
throughout the world in and to any such Development.



--------------------------------------------------------------------------------

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company Group
at all times. I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.

(d) Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto. I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation. If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.

 

  Section 3. Returning Company Group Documents.

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.



--------------------------------------------------------------------------------

  Section 4. Disclosure of Agreement.

As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

 

  Section 5. Restrictions on Interfering.

(a) Non-Competition. During the Non-Compete Period, I shall not, directly or
indirectly, individually or on behalf of any person, company, enterprise, or
entity, or as a sole proprietor, partner, stockholder, director, officer,
principal, agent, or executive, or in any other capacity or relationship, engage
in any Competitive Activities within any State of the United States of America
and any other jurisdiction in which any member of the Company Group engages (or
has committed plans to engage) in business during the Non-Compete Period, was
engaged in business (or had committed plans to engage of which I have knowledge
at the time of termination of my employment); provided, that my indirect
ownership (i.e., ownership through a fund that is not controlled by me or any of
my affiliates) of not more than three percent (3%) of the outstanding shares of
any publicly traded company shall not be deemed to breach of this Section 5(a).

(b) Non-Interference. During the Non-Interference Period, I shall not, directly
or indirectly for my own account or for the account of any other individual or
entity, engage in Interfering Activities.

(c) Definitions. For purposes of this Non-Interference Agreement :

(i) “Business Relation” shall mean any current or prospective client, customer,
licensee, or other business relation of the Company Group, or any such relation
that was a client, customer, licensee, supplier, or other business relation
within the six (6) month period prior to the expiration of the Employment
Period, in each case, to whom I provided services, or with whom I transacted
business, or whose identity became known to me in connection with my
relationship with or employment by the Company.

(ii) “Competitive Activities” shall mean any business activities in which any
member of the Company Group is engaged (or has committed plans to engage) during
the Employment Period. For the avoidance of doubt, the provision of any services
for any of the following entities (or any of their respective affiliates) shall,
without limitation, be considered “Competitive Activities” for purposes of this
Non-Interference Agreement: Bloomberg, L.P., Thomson Reuters, The McGraw-Hill
Companies, MarkIt Partners, Superderivatives, PricingDirect, Inc., SIX Telekurs
Ltd, and ACTIVFinancial.



--------------------------------------------------------------------------------

(iii) “Employment Period” shall mean the period of my employment with the
Company.

(iv) “Good Reason” shall mean, without my consent, (i) a material reduction in
my base salary, or (ii) the relocation of my principal place of employment more
than fifty (50) miles from its current location.

(v) “Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
individual or entity employed by, or providing consulting services to, any
member of the Company Group to terminate such individual’s or entity’s
employment or services (or in the case of a consultant, materially reducing such
services) with the Company Group; (B) hiring any individual who was employed by
any member of the Company Group within the six (6) month period prior to the
date of such hiring; or (C) encouraging, soliciting, or inducing, or in any
manner attempting to encourage, solicit, or induce, any Business Relation to
cease doing business with or reduce the amount of business conducted with the
Company Group, or in any way interfering with the relationship between any such
Business Relation and the Company Group.

(vi) “Non-Compete Period” shall mean the period commencing on the first day of
the Employment Period and ending on either (x) the termination of the Employment
Period by the Company without Cause (as defined in the Igloo Holdings
Corporation 2010 Stock Incentive Plan, as amended or restated from time to time)
or by me for Good Reason, or (y) the twelve (12) month anniversary of the
termination of the Employment Period for any reason other than a termination by
the Company without Cause or by me for Good Reason.

(vii) “Non-Interference Period” shall mean the period commencing on the first
day of the Employment Period and ending on the twelve (12) month anniversary of
the termination of the Employment Period for any reason.

(d) Non-Disparagement. I agree that during the Employment Period, and at all
times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or its respective current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of my employment from any
member of the Company Group. However, my obligations under this subparagraph
(d) shall not apply to disclosures required by applicable law, regulation, or
order of a court or governmental agency.

(e) Other Restrictions. The covenants contained in this Section 5 are in
addition to, and not in lieu of, any similar covenants to which Employee may be
subject from time to time.

 

  Section 6. Reasonableness of Restrictions.

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the



--------------------------------------------------------------------------------

Company’s industry, and that I will have the opportunity to develop substantial
relationships with existing and prospective clients, accounts, customers,
consultants, contractors, investors, and strategic partners of the Company Group
during the course of and as a result of my employment with the Company. In light
of the foregoing, I recognize and acknowledge that the restrictions and
limitations set forth in this Non-Interference Agreement are reasonable and
valid in geographical and temporal scope and in all other respects and are
essential to protect the value of the business and assets of the Company Group.
I acknowledge further that the restrictions and limitations set forth in this
Non-Interference Agreement will not materially interfere with my ability to earn
a living following the termination of my employment with the Company and that my
ability to earn a livelihood without violating such restrictions is a material
condition to my employment with the Company.

 

  Section 7. Independence; Severability; Blue Pencil.

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this Non-Interference Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of this Non-Interference Agreement, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, I agree
that the court making such determination shall have the power to reduce the
duration, scope, and/or area of such provision to the maximum and/or broadest
duration, scope, and/or area permissible by law, and in its reduced form said
provision shall then be enforceable.

 

  Section 8. Injunctive Relief.

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group. Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Non-Interference Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach. Notwithstanding any other provision to the contrary, I acknowledge and
agree that the Non-Compete Period, or Non-Interference Period, as applicable,
shall be tolled during any period of violation of any of the covenants in
Section 5 hereof and during any other period required for litigation during
which the Company or any other member of the Company Group seeks to enforce such
covenants against me if it is ultimately determined that I was in breach of such
covenants.

 

  Section 9. Cooperation.

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative



--------------------------------------------------------------------------------

proceeding, or litigation relating to any matter that occurred during my
employment in which I was involved or of which I have knowledge. As a condition
of such cooperation, the Company shall reimburse me for reasonable out-of-pocket
expenses incurred at the request of the Company with respect to my compliance
with this paragraph. I also agree that, in the event that I am subpoenaed by any
person or entity (including, but not limited to, any government agency) to give
testimony or provide documents (in a deposition, court proceeding, or otherwise)
that in any way relates to my employment by the Company and/or any other member
of the Company Group, I will give prompt notice of such request to the Company
and will make no disclosure until the Company and/or the other member of the
Company Group has had a reasonable opportunity to contest the right of the
requesting person or entity to such disclosure.

 

  Section 10. General Provisions.

(a) Governing Law and Jurisdiction. EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE
VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS NON-INTERFERENCE
AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE,
WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR CLAIM ARISING OUT OF OR
RELATING TO THIS NON-INTERFERENCE AGREEMENT OR CLAIM OF BREACH HEREOF SHALL BE
BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE STATE OF
DELAWARE, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN ANY COURT SITTING IN
DELAWARE, BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES NOT EXIST, AND ANY
APPLICABLE APPELLATE COURTS. BY EXECUTION OF THIS NON-INTERFERENCE AGREEMENT,
THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR
VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT. EACH PARTY TO THIS
NON-INTERFERENCE AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
NON-INTERFERENCE AGREEMENT.

(b) Entire Agreement. This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.

(c) No Right of Continued Employment. I acknowledge and agree that nothing
contained herein shall be construed as granting me any right to continued
employment by the Company, and the right of the Company to terminate my
employment at any time and for any reason, with or without cause, is
specifically reserved.



--------------------------------------------------------------------------------

(d) Successors and Assigns. This Non-Interference Agreement will be binding upon
my heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. I expressly
acknowledge and agree that this Non-Interference Agreement may be assigned by
the Company without my consent to any other member of the Company Group as well
as any purchaser of all or substantially all of the assets or stock of the
Company, whether by purchase, merger, or other similar corporate transaction,
provided that the license granted pursuant to Section 2(a) may be assigned to
any third party by the Company without my consent.

(e) Survival. The provisions of this Non-Interference Agreement shall survive
the termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.

*        *        *

I,                     , have executed this Confidentiality, Non-Interference,
and Invention Assignment Agreement on the respective date set forth below:

 

Date:  

 

   

 

      (Signature)      

 

      (Type/Print Name)



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF PRIOR DEVELOPMENTS

AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED FROM SECTION 2

 

Title

  

Date

  

Identifying Number or Brief Description

                                                           

 

             

   No Developments or improvements

 

   Additional Sheets Attached

 

Signature of Employee:  

 

  

Print Name of Employee:  

 

   Date:                        